347 S.E.2d 448 (1986)
STATE of North Carolina
v.
Willie Bee MILLER, Jr.
No. 359P86.
Supreme Court of North Carolina.
August 12, 1986.
Gail M. Phillips and Susan J. Weigand, Asst. Public Defenders, Charlotte, for defendant.
James B. Richmond, Sp. Deputy Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant in this matter *449 pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Attorney General; and upon consideration of the petition for discretionary review of the decision of the North Carolina Court of Appeals, filed by Defendant pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 12th day of August 1986."
The Petition For Discretionary Review is:
"Denied by order of the Court in conference, this the 12th day of August 1986."
Therefore, it is considered and adjudged further that Defendant do pay the sum of Nine and no/100 Dollars ($9.00) and that execution issue therefor.